Mr. Justice Farmer, dissenting: It may be that the decree of the circuit court in this case should be affirmed because the owners of the fee sought possession of the homestead premises without offering to make any provision for the owner of the homestead estate, but I- do not agree with the opinion of the court that in order to entitle the owners of the fee to possess and enjoy their property they must give the owner of the homestead estate $.1000 as his absolute property. The estate of homestead in premises where the fee is in the heirs entitles the owner of the estate to the occupancy and enjoyment of the premises to the extent and value of $1000 during- his or her life. Upon the death or abandonmefit of the premises by the owner of the homestead estate the estate is extinguished. The owner of the homestead estate has no interest that can be conveyed before assignment, and a conveyance of the homestead premises after assignment vests no interest in the premises in the grantee beyond the life of the grantor. (White v. Plummer, 96 Ill. 394.) In Jones v. Gilbert, 135 Ill. 27, it was said a widow’s estate of homestead is a conditional life estate. In Merritt v. Merritt, 97 Ill. 243, the court said: “The estate of homestead is not $1000 worth of land, but $1000 is the value of the homestead premises to which the estate of homestead attaches. Such estate in the surviving wife is her right to occupy land of that value. The widow has no fee simple title to the homestead premises, but simply a right of occupancy. In its utmost extent it cannot exceed a life estate. To say that this interest in the homestead premises is of the value of $1000, of the whole value of the.premises themselves, is a contradiction in terms. It is to affirm that a part is equal to the whole,'—that a life estate is of equal value with the fee.” In Wilson v. Illinois Trust and Savings Bank, 166 Ill. 9, the residence in which the homestead estate existed was worth $36,000, and because homestead could not be assigned to the widow therein she claimed the right to the possession and occupancy of the entire premises. This contention was 'not sustained, and, following Merritt v. Merritt, supra, the court held that the widow’s homestead estate was the right to occupy premises to the extent and value of $1000, and while there were no rights of creditors involved, the court said the owners of the fee had equal rights with creditors or any other class of claimants. The same rule was announced in Cutler v. Cutler, 188 Ill. 285, where it was said' (p. 287) : “It was not the intention of the statute, nor will it bear the construction, that a person entitled to an estate of homestead in a lot which might be of the value of a million of dollars should prevent the sale of the lot by the owner or his use of the excess in value thereof above the estate of homestead, and the owner thus be deprived of all benefit and advantage of his estate in fee in excess of the estate of homestead, by reason of the fact that the person in whom the homestead estate existed refused to assent, in writing, to the sale.” These cases seem conclusive that a homestead estate is the right to occupy premises to the extent and value of $1000 for life while the fee in the premises is vested in heirs or devisees; that in its utmost extent it cannot ex•ceed a life estate; also, that the owner of the homestead estate is not, by virtue thereof, entitled to the possession and occupancy of premises exceeding in value $1000 where the premises are so situated that the homestead cannot be set off. The opinion concedes that a person having an estate of homestead in premises exceeding in value $1000 is -not entitled to the possession, as against the owners of the fee, of the whole of the premises, but holds that where the owner of the fee in such cases seeks to secure to himself the enjoyment of his interest in the premises he must pay to the owner of the homestead estate $1000 as and for his or her absolute property. This is to malee a life estate equal in value to the fee. All will agree that where premises are so situated that the homestead can be set off, its extent is limited to premises the fee in which does not exceed $1000 in value. The right to occupy for life the premises thus set off, is, of course, not equal in value to an estate in fee in. the premises. If, on the other hand, the owner of the homestead estate in premises worth more than $1000 and so situated that the homestead cannot be set off is entitled to $1000 absolutely, then the same estate created by law has one value in one case and another value in the other case. This does not seem to be logical. It is true, the person entitled to the homestead estate cannot be compelled to accept its present worth in money, but'neither can such owner, by reason of the homestead right, have the use and benefit of premises in excess of $1000. In Cutler v. Cutler, supra, the. fee in the premises belonged to a divorced wife. The divorce was granted on the application of her husband, and in that proceeding it was decreed that the husband was entitled to an estate of homestead in the premises that had been occupied by the parties as a residence while living together and which the husband continued to occupy after the separation. The premises were worth more than $1000. After the divorce was granted the divorced wife filed a bill against her former husband for the assignment of homestead to him. Commissioners were appointed to set off the homestead but reported the premises were so situated that homestead could not be set off. The complainant broug’ht into court and tendered to defendant $1000. The court decreed that said sum be paid to him and that complainant have writ of possession for the premises. The case was brought to this court by the husband on writ of error. He was in no position to complain of not having received a sufficient sum of money for his homestead estate and did not make any such complaint. His contention was, that under his homestead right he was entitled to the possession and use of the whole of the premises, and the owner of the fee was not entitled to any benefit or advantage of her estate in.fee in the premises in excess of the homestead estate until the homestead estate was extinguished. Neither the Wilson case nor the Cutler case is authority in support of. the position that the owner of the homestead estate in premises- so situated that the homestead cannot be set off must be given $1000 as his or her absolute property by the owner of the fee before such owner is entitled to any benefit or enjoyment of any portion of his property. As I understand the law, whether the owner of the homestead estate is assigned $1000 worth of the premises or allowed $1000 in money, his interest is the same,—that is, the life use of the property or money. Mr. Justice Hand: I concur in the dissenting opinion of Mr. Justice Farmer.